Exhibit 10.9





PREMIERWEST BANK
CONTINUING BENEFITS AGREEMENT



     This Continuing Benefits Agreement (this “Agreement”) dated December 13,
2007, by and between PremierWest Bancorp, an Oregon Corporation (“PremierWest”),
PremierWest Bank, an Oregon chartered Bank (the “Bank”) and _____________, a
director of PremierWest (“Director”), replaces the Agreement dated December 27,
2004 and is retroactively effective January 1, 2005.

     WHEREAS, the Board of Directors, after due consideration and upon the
recommendation of the Compensation Committee, has determined it to be necessary
and appropriate to provide to its directors the benefits set forth herein as
part of the compensation afforded to directors of PremierWest, and

     WHEREAS, the above-named Director has provided, and is expected to continue
to provide, valuable services as a director of the Bank and of PremierWest, and

     WHEREAS, the Bank desires to retain the services of such Director and to
provide incentives to continue to serve as a director of the Bank and
PremierWest,

     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. The Director shall receive the following benefits in addition to such
other compensation and benefits as may be from time to time determined by the
Board of Directors:

          1.1 Subject to such limitations as may be set forth in any applicable
insurance policy, the Director and the Director’s spouse shall be entitled to
participate in, and be covered by, all group medical, dental, vision and
accidental death and dismemberment insurance programs offered by the Bank or
PremierWest and made generally available to its employees (the “PremierWest
Insurance Programs”). Subject to the terms and conditions of such programs
applicable to all participants, the Director may elect to include the Director’s
dependent children as participants. Except as provided in Section 1.2, the
Director shall pay the cost of, or reimburse the Bank or PremierWest for,
premiums for PremierWest Insurance Programs.

          1.2 Subject to Section 2 hereof, following termination of the
Director’s service as a director of the Bank or PremierWest, until the Director
or the Director’s spouse, respectively, reaches the age of 65, and subject to
such limitations as may be set forth in any applicable insurance policy, at the
expense of the Bank or PremierWest, the Director and the Director’s spouse shall
be entitled to participate in any PremierWest Insurance Programs. The retiree
health care coverage for each shall, until the age of 65, be substantially
similar to the most favorable coverage maintained for PremierWest employees, but
in no event shall such coverage be less favorable than coverage with a $2,000
annual deductible and 80% reimbursement/20% copayment. Subject to the terms and
conditions of such programs applicable to all participants,

--------------------------------------------------------------------------------

at the Director’s or the Director’s spouse’s expense, the Director or the
Director’s spouse may elect to include the Director’s dependent children as
participants. Following termination of the Director’s service as a director of
the Bank or PremierWest, and after attainment of age 65, the Director and the
Director’s spouse, respectively, shall, at the Bank’s or PremierWest’s expense,
be entitled to participate in, and be covered by, a Medicare Supplemental
Insurance policy, comparable to the best of such policies offered by a major
insurance carrier in the Bank’s market area, and such coverage shall continue
from the age of 65 for the remainder of the life of the Director or the
Director’s spouse, respectively. In the event that the Director is required to
pay monthly premiums for such coverage, PremierWest shall reimburse Director for
such premium cost no later than the last day of the calendar month following the
calendar month in which the expense was incurred by the Director.

               1.2.1 The Director (or the Director’s spouse if the Director is
deceased) may, at the first open enrollment period following termination of
service as a director of the Bank or PremierWest, elect to continue
participation in such insurance programs (if previously covered), enroll in such
insurance programs or decline participation. The Director acknowledges that if
Director is not participating in such insurance programs at the time of
termination, enrollment may not be available until the next annual open
enrollment period and that the Director may not have coverage for some period of
time following termination of service.

               1.2.2 If the Director (or the Director’s spouse) declines to
participate (for example by reason of duplicative coverage through another
source), the Director (or the Director’s spouse if the Director is deceased)
may, at any open enrollment period thereafter, elect to participate in such
comparable insurance programs of the Bank or PremierWest as may be in effect at
that time.

               1.2.3 If the Director (or the Director’s spouse) elects to
participate in such insurance programs, the Director (or the Director’s spouse)
may, at any time thereafter, elect to terminate participation, but shall have no
further right to re-enroll.

               1.2.4 If the Director or the Director’s spouse has declined or
terminated participation, or been ineligible to participate in such insurance
programs, the Director (or, if the Director is then deceased, the Director’s
spouse), shall be entitled to receive on a monthly basis a cash payment in the
amount of one-twelfth (1/12) of the annual premiums the Bank or PremierWest
would have paid for the Director and/or the Director’s spouse for any
PremierWest Insurance Programs or Medicare Supplemental Insurance, as
appropriate, under Section 1.2 of this Agreement. All payments with respect to
the cost of premiums associated with the Director and the Director’s spouse
shall cease upon the death of the Director and the Director’s spouse,
respectively. Notwithstanding the foregoing, no cash payments will be made
earlier than the first day of the seventh month following the date of the
Director’s termination of services. The first payment shall equal six months of
cash payments (that is, six times the monthly amount) and thereafter, payments
shall be made on a monthly basis.

     2. If the following conditions are satisfied, the Director shall be
entitled to the benefits described in Section 1.2 hereof:

          2.1 The Director is not entitled to any compensation or other benefit
from the Bank or PremierWest upon the Director’s retirement from service as a
director which results from prior



- 2 -



--------------------------------------------------------------------------------

service as a director of any bank or financial institution that was acquired,
through merger or otherwise, by the Bank or PremierWest, and

     2.2 The Director shall have retired from the Board of Directors of the Bank
or PremierWest and Termination for Cause shall not exist, and

     2.3 One of the following additional conditions applies:

          2.3.1 The Director shall have served a minimum of ten (10) years as a
director of the Bank or PremierWest, including any service as a director of any
bank or other financial institution that was acquired, through merger or
otherwise, by the Bank or PremierWest; provided that if the Director previously
served as a director of any bank or other financial institution that was so
acquired, and unless prevented by death or disability, the Director shall have
served not less than two (2) years as a director of the Bank or PremierWest
following such acquisition, or

          2.3.2 The Director had served at least five (5) years as a director of
the Bank or PremierWest, including service as a director of any bank or other
financial institution acquired, by merger or otherwise, and the Director’s
service as a director of the Bank or PremierWest is terminated solely as a
result of a Change of Control of the Bank or PremierWest.

     3. Notwithstanding any other provisions in this Agreement, if at any time
the Director or the Director’s spouse is ineligible to participate in the
insurance programs described in Section 1.1 or 1.2 hereof, the Bank and
PremierWest shall have no other obligation than as described in Section 1.2.4,
and shall not be obligated to provide insurance benefits or be liable for the
cost of any alternative benefits, including direct medical expenses or other
costs.

     4. The Director and the Director’s spouse shall be solely responsible for
any federal or state tax liability for benefits the Director or the Director’s
spouse receives under this Agreement.

     5. Definitions.

          5.1 “Cause” shall mean

               5.1.1 a breach of the Director’s fiduciary duties to the Bank or
PremierWest,

               5.1.2 an intentional violation of any law or significant policy
of the Bank or PremierWest, which violation could reasonably be expected to have
a material adverse effect on the Bank or PremierWest,

               5.1.3 conviction of the Director for a felony or for a
misdemeanor involving moral turpitude, or

               5.1.4 an order by an applicable regulatory authority that the
Director be removed from office.

          5.2 “Change of Control” means

- 3 -

--------------------------------------------------------------------------------

               5.2.1 any merger, consolidation, share exchange, reorganization
or other corporate transaction involving PremierWest that results in the
shareholders of PremierWest immediately preceding such transaction holding,
following such transaction, less than 50% of the voting power of the entity
surviving such transaction, or

               5.2.2 the acquisition by any person (as defined under Section
13(d) of the Securities Exchange Act of 1934) of 25% or more of the outstanding
voting securities of PremierWest, followed by a change in the majority of the
directors over the objection of, or without the recommendation of, the incumbent
Board of Directors, acting as a whole. For purposes of this Section 5.2, “Board
of Directors” means:

               (i) the group of persons serving as directors of PremierWest as
of the date of this Agreement, and

               (ii) any person who thereafter becomes a director upon the
recommendation or nomination by a majority of the Board of Directors for
election by the shareholders, or any director appointed at the direction of any
appropriate state or federal supervisory agency.

          5.3 “Retirement” means voluntary termination of service as a director,
but shall also include death of the Director while in office.

          5.4 “Termination for Cause” means the Director ceases to be a director
of the Bank or PremierWest after (i) having been removed from office or
threatened with removal pursuant to a directive of any applicable regulatory
authority, (ii) having been removed from office by a vote of shareholders at a
special meeting thereof called for the purpose of such removal on the basis that
Cause exists, or (iii) having failed to receive the nomination by the Board of
Directors for reelection following a determination by the affirmative vote by at
least 75% of the directors on the Board of Directors (with the Director
abstaining from voting) that Cause exists. Prior to the board meeting at which
such determination is made that Cause exists, each director shall be given
notice of the grounds for alleged Cause. The Director shall be given the notice
at least 48 hours prior to the meeting and Director and Director’s counsel (if
Director chooses to have counsel present) shall have a reasonable opportunity to
be heard at the meeting.

     6. General Provisions.

          6.1 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by Oregon law.

          6.2 Saving Provision. If any part of this Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this Agreement
is held to be unenforceable as written, it shall be enforced to the maximum
extent allowed by applicable law.

          6.3 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

- 4 -

--------------------------------------------------------------------------------

          6.4 Entire Agreement. This Agreement constitutes the sole agreement of
the parties, and supersedes all prior oral and written agreements regarding the
specific benefits to be provided hereunder.

          6.5 Waiver; Amendment. No waiver of any provision of this Agreement
shall be valid unless in writing, signed by the party against whom the waiver is
sought to be enforced. The waiver of any breach of this Agreement or failure to
enforce any provision of this Agreement shall not constitute a waiver of any
subsequent breach. This Agreement may only be amended by a writing signed by the
parties.

          6.6 Assignment. The Director shall not assign or transfer any of
Director’s rights pursuant to this Agreement, wholly or partially, to any other
person. The rights and obligations of the Bank and PremierWest under this
Agreement shall inure to the benefit of and be binding in each and every respect
upon the direct and indirect successors and assigns of the Bank and PremierWest,
as the case may be, regardless of the manner in which the successors or assigns
succeed to such interests or assets.

          6.7 Attorney Fees. If any suit or action is filed by any party to
enforce this Agreement or otherwise with respect to the subject matter of this
Agreement, the prevailing party shall be entitled to recover reasonable attorney
fees incurred in preparation or in prosecution or defense of such suit or action
as fixed by the trial court, and if any appeal is taken from the decision of the
trial court, reasonable attorney fees as fixed by the appellate court.

     7. Advice of Counsel. The Director acknowledges that, in executing this
Agreement, the Director has had the opportunity to seek the advice of
independent legal counsel, and has read and understood all of the terms and
provisions of this Agreement. This Agreement shall not be construed against any
party by reason of the drafting or preparation hereof.

     This Agreement is retroactively effective as of January 1, 2005.

 

DIRECTOR        PREMIERWEST BANK        
                                                    By: 
                                                                John L. Anhorn 
               Chief Executive Officer         

Joined into by: 

  PREMIERWEST BANCORP              By:  
                                                                John L. Anhorn 
                Chief Executive Officer 


- 5 -

--------------------------------------------------------------------------------